DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.  Applicant’s traversal of the rejections under §112(a) begins on page 9 of the Remarks as filed.  Applicant’s sole argument with respect to the scope of enablement rejection of claim 1 is simply that “[a] person having ordinary skill in the art would not have to undertake any undue experimentation to determine ‘available power’ because the concept of available power is well known in the art and Applicant’s Specification provides sufficient detail to avoid undue experimentation.”  
Notably, Applicant has not cited to even a single section of the instant disclosure in support of this otherwise baseless allegation.  Presently, claim 1 recites “the available power is the maximum power that can be produced by the second and third power generating units.”  As previously indicated by Examiner, the scope of this limitation exceeds that which is disclosed within the Specification as filed.  As indicated on p. 3 of the previous Office Action, the only discussion of “available power” found by Examiner within the disclosure is on p. 14, ll. 5-6.  There, Applicant defines the available power as “the maximum power that can be produced under a current wind condition.”  
As is clear to anyone capable of reading English, “the maximum power that can be produced under a current wind condition” and “the maximum power that can be produced by the … power generating units” have differing scopes.  The latter is what Applicant has recited, while the former is what Applicant actually has support for.  While Applicant summarily and baselessly concludes that “available power” is “well known” in the art and that the Specification as filed provides adequate detail to avoid undue experimentation, Applicant has not provided evidence or argument as to either point.
For purpose of compact prosecution, Examiner will discuss the Wands factors that are most relevant to Examiner’s scope of enablement findings.  As pertains to the breadth of the limitation, “an available power” could be almost any measurement related to power.  For example, “available power” may be based on present wind conditions, as specifically mentioned by Applicant; at the same time, an available power may be defined based on other parameters such as a measured torque, fatigue load, consumed fatigue life, a maximum speed of the generator or some connected component, etc.  Clearly there are a wide variety of parameters from which one could determine “an available power” of the wind turbines and/or generators, thus this factor favors a finding of non-enablement because of the extensive number of options available.
As for the nature of the invention, state of the prior art, and predictability in the art, Examiner notes that these elements largely follow the previous analysis.  The state of the prior art reflects a wide variety of methods for determination of “an available power,” thus one of ordinary skill would be tasked with experimenting with each available option until they arrive at the present invention.  This evidences a low level of predictability, thus creating a higher burden with respect to experimentation.  As such, these factors also favor a finding of non-enablement.
As it is difficult to pin down what the precise level of one of ordinary skill in the art, Examiner finds that this factor neither favors nor disfavors a finding of non-enablement.
With regards to the amount of direction provided and existence of working examples, Examiner notes that these factors were already addressed in the previous Office Action when Examiner pointed out that Applicant has provided exactly one example of “an available power.”  One example is hardly sufficient to declare that the Specification “provides sufficient detail to avoid undue experimentation.”  As such, these factors also favor a finding of non-enablement.
As all but one of the factors favor a finding of non-enablement, Examiner maintains that the independent claims are not enabled for the full scope they recite.  MPEP §2144.03 states that a fact asserted to be “well-known” in the art must be a fact which is instantly and unquestionably demonstrable as being well-known.  It is therefore telling that Applicant has not provided any evidence that the broad concept of “available power” is well-known.  
As the Wands factors favor a finding of non-enablement and, as Applicant has not provided any evidence that the meaning of “an available power” is well known as asserted, Examiner finds the argument to be wholly uncompelling and the rejection is maintained.
Applicant next traverses the rejection of the claims under §112(b) beginning on page 11 of the Remarks as filed.  Applicant summarily concludes that the amendments to claim 1 (and the other independent claims) overcome the pending rejections.  Examiner respectfully disagrees.
With respect to the independent claims, the amendments do indeed resolve some of the pending issues, but fail to resolve others and furthermore create new issues due to the sloppy amendment of the independent claims without review of the dependent claims.  Applicant has adequately clarified the issues as pertain to which units are being controlled.  Applicant has not, however, provided clarity with respect to the “positive capabilities” recited by the independent claims.
As amended, the claims recite “determining positive capabilities of the second and third power generating units” as opposed to “determining one or more positive capabilities….”  Unfortunately, the amended language suffers from the same issues of clarity as the originally filed limitation.  It remains unclear whether “positive capabilities” means “a positive capability of the second [unit] and a positive capability of the third [unit]” or, for example, “a plurality of positive capabilities of the second [unit]” or similar.  Indeed, Applicant’s amendment does nothing more than replace the previously explicit language with an implicit limitation of identical scope.  As the scope remains unclear, the rejection on this basis is maintained.
Applicant does not appear to have presented any specific arguments related to “a ratio of controlled and non-controlled power generating units.”  As such, Examiner maintains the rejection of claim 1 based upon this language; the rejection may be found on page 5 of the previous Office Action, but is reproduced below for convenience.
With respect to the rejection relating to “intended to be operated” language, Examiner notes that the amendments overcome this issue and the relevant portion of the pending rejection is therefore withdrawn.  The same may be said of the rejection relating to the proportion being determined as a function of the total positive capability.  
Examiner notes that Applicant has entirely failed to address the rejections of the dependent claims (2-4, 5, 7, 9, 10, 11, 13, and 18-20) found on pages 7-10 of the previous Office Action.  As no argument has been presented, Examiner finds that these rejections remain proper and they are, therefore, maintained.
In addition, Examiner further notes that Applicant’s amendments to claim 1 result in new issues of clarity within the dependent claims.  For example, claims 2, 3, and 4 still recite “one or more positive capabilities” or “one or more negative capabilities.”  Applicant has removed the “one or more” language from claim 1, creating an issue of clarity with respect to these unamended limitations.  These claims also recite available and minimum power as “the maximum/minimum power that can be produced by one of the power generating units.”  As elaborated upon previous, this limitation is ambiguous because the bolded portion may refer to any of the units (first, second, or third, as amended).  Claims 18-20 mirror the language of claim 2 and, thus, the above is also relevant to claims 18-20.
Claims 5 and 9 recite “the level of the positive/negative capabilities”; as previously indicated, there is not sufficient antecedent basis for these “levels” as claims 1 and 8 do not recite “levels.”  Claim 7 recites “the total negative capability,” but there remains no antecedent basis for this limitation.  Claim 10 recites “the non-controlled and controlled power generating units to be exposed to the change of status” and depends from claim 8, which in turn depends from claim 1.  The selection of units to be “exposed to the change of status” is not recited until claim 5, thus claim 10 still lacks antecedent basis.  Claim 11 remains rejected for the reasons previously set forth (reproduced below).  Claim 13 recites “the at least one other power generating unit”; Applicant’s amendments to claim 1 have removed this limitation and replaced it with “second and third” units.  As a result, claim 13 now lacks antecedent basis.
There being no further arguments by Applicant and, having addressed those arguments presented, Examiner finds that the pending rejections of the claim remain proper as detailed below.  Those rejections (or portions thereof) that are no longer present may be considered withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The claims fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites a method for controlling power generation of a  power plant comprising the operation of power generating units in either of “a non-controlled mode with a non-curtailed power set-point” or “a controlled mode with a curtailed setpoint.”  
As discussed above, the claims fail to specify how these groups are selected or designated.  The claim merely recites “at least one” for each group.  Examiner notes that the disclosure as filed does not appear to contemplate more than these two groups: the power generating units are either non-controlled or controlled, and every unit within the power plant must be in one of these two groups.  
After assigning each wind turbine to one of these two groups, Applicant determines “one or more positive capabilities of the controlled power generating units as a difference between an available power and a curtailed power production of individual power generating units, wherein the available power is the maximum power that can be produced by one of the power generating units” (emphasis by Examiner).
Independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining an available power as “the maximum power that can be produced under a current wind condition” (see Specification as filed at p. 14, ll. 5-6), does not reasonably provide enablement for “the available power is the maximum power that can be produced by one of the power generating units.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims because Applicant has not provided any alternative definitions for “available power.”  
Furthermore, Applicant also recites “determining positive capabilities of the second and third power generating units.”  It remains unclear what is intended by this limitation.  Examiner notes that the disclosure as filed does not provide support for an interpretation where each individual wind turbine has multiple positive capabilities; instead, the disclosed method makes a determination of one positive capability for each of the individual wind turbines in the controlled group.  Examiner was unable to find any other embodiments or teachings within the disclosure as filed.  The present claim limitation, however, has a broader scope with multiple viable interpretations, including: (1) determining multiple positive capabilities for each wind turbine of the controlled group; (2) determining one positive capability for one or more (but not necessarily all) wind turbines of the controlled group; and (3) determining one positive capability for each wind turbine of the controlled group.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Examiner notes that a rejection under §112(a) may be appropriate here, though the issues of clarity preclude such a determination at this time.  In order to keep this action as brief as possible, a rejection of this subject matter under §112(a) for scope of enablement is omitted at this time as it is likely that addressing the identified issues would overcome such a rejection.
After determining the positive capabilities, Applicant next determines a total positive capability as the sum of the positive capabilities.  Applicant subsequently determines “a proportion of the power generating units that should be operated in the non-controlled mode, where the proportion is a real number indicating a ratio of controlled and non-controlled power generating units, and where the proportion is determined as a function of the total positive capability” (emphasis by Examiner).
With respect to “a ratio of controlled and non-controlled power generating units,” Examiner notes that it is unclear how the ratio is determined.  Typically, a ratio is defined as a number of one thing to a number of another thing, e.g., “a 2:1” ratio.  It would seem Applicant intends for “a ratio of non-controlled units to controlled units” or “a ratio non-controlled units to total units” such that the ratio represents a proportion of the non-controlled units with respect to the total number of units.  Examiner notes again, however, that the instant claim language does not recite the ratio as such.  Instead, Applicant recites “a ratio of non-controlled units and controlled units” without any reference to another value or number.  Since Applicant’s ratio is only half defined, Examiner finds the limitation to be indefinite.
In view of the above, claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The claim fails to distinctly point out and claim the subject matter considered to be the invention.  Independent claims 15, 16, and 17 each recite substantially similar limitations to those found in claim 1 and are therefore rejected for at least the same reasons.  Claims 2-14 and 18-20 depend from these independent claims and are therefore rejected for at least the same reasons.
Regarding claims 2-4, Applicant recites “the … power that can be produced by one of the power generating units” in various parts of each claim.  As with claim 1, these limitations fail to distinctly point out and claim which of the power generating units is being referenced.  See the relevant portion of the rejection of claim 1 above for further discussion.
Regarding claim 2, Applicant further recites determination of positive capabilities of the non-controlled power generating units using language similar to that of the positive capability determination in claim 1 (“positive capabilities” as presently recited by claim 1 is nothing more than an implicit recitation of “one or more positive capabilities” as recited by the relevant dependent claims).  As such, those portions of the rejection above related to the determination of positive capabilities also apply, mutatis mutandis, to the quoted limitation of claim 2.  
Regarding claim 3, Applicant further recites determination of negative capabilities using language similar to that of the positive capability determination in claim 1.  As such, those portions of the rejection above related to the determination of positive capabilities also apply, mutatis mutandis, to the subject matter of claim 3. 
Regarding claim 4, Applicant further recites “the power production” in line 3 of the claim as amended.  There is not adequate antecedent basis for this limitation within the claims.  Claim 1 recites “a curtailed power production” produced by the controlled units, but claim 4 relates to the non-controlled unit.  None of the claims recite “a non-curtailed power production” or any other form of “a power production.”  As such, the claim is indefinite.  
Regarding claim 5, Applicant recites dependency from claim 1 in the preamble but also recites “the level of the positive capability” and “the level of the negative capabilities” in the final line of the claim.  
First, “one or more negative capabilities” is not positively recited until claim 3, thus claim 5 must be amended to either depend from claim 3 or to positively recite the above-quoted elements.  Furthermore, Applicant’s recitations of “the level of” each capability would lack proper antecedent basis if amended to depend from claim 3.  Examiner notes that Applicant never positively recites “a level of” the capabilities in the claims.  After reviewing the claims, it would seem that Applicant intends to reference “a total” capability for each element (as recited in claims 1 and 3) rather than “the level” of each capability.  As such, “the level of” each element in claim 5 should instead recite “the total” for each capability.  
Regarding claim 7, Applicant recites “the total negative capability” in lines 3 and 5 of the claim as amended, but has written the claim as depending from claim 1.  As with claim 5 above, “a total negative capability” is not recited until claim 3 and, as such, claim 7 must instead depend from claim 3.
Regarding claim 9, Applicant has written the claim as depending from claim 8.  Claim 9 also recites “the number of the power generating units” being selected to change; this recitation requires dependency from claim 8, which recites “a number of the … power generating units” in lines 3-4.  With this in mind, claim 9 further recites “the level of the positive” and “the level of the negative” capabilities.  
As with claim 5, Applicant has failed to recite “a level of” either capability and therefore the limitations will be read as references “a total” (see rejection of claim 5 above).  Further, “a total negative capability” is not recited until claim 3.  Because claim 9 must depend from claim 8 (see above), claim 8 must be amended to depend from claim 3 in order to provide adequate antecedent basis to the limitations of claim 9.
Regarding claim 10, Applicant has written the claim as depending from claim 8, but recites “the … generating units to be exposed to the change of status” in lines 2-3 of the claim as amended.  Applicant does not recite “one or more power generating units are selected to be exposed to the change of … status” until claim 5.  As such, claim 10 must depend from claim 5 to provide proper antecedent basis for the recited limitations.  Appropriate correction is required.  
Regarding claim 11, Applicant recites “in a situation where [the non-controlled units] would be operated as controlled power generating units.”  It is unclear what situation would give rise to operating the non-controlled units as a controlled unit.  From claim 8, we know that the situation where the non-controlled unit is operated as a controlled unit involves a changing of status; thus, claim 11 recites control over the change of status based upon when the non-controlled unit would change status.  Clearly this circular reference is indefinite.  It would seem that Applicant’s intention is to claim determination of hypothetical positive capabilities of individual units in the non-controlled group if they were instead operated in the controlled mode.  Clarification is required.
Regarding claim 13, Applicant recites connection to a power grid, wherein a power reference corresponding to a power less than the available park capacity “caus[es] the at least one other power generating unit to be operated in the controlled mode with the curtailed power set-point.”  This limitation is indefinite because the amendments to claim 1 have removed antecedent basis for “the at least one other power generating unit.”  Furthermore, even were claim 13 to be amended to recite “second and third” units in accordance with amended claim 1, these units are already operating in the controlled mode as recited by claim 1.  If Applicant wishes to define why the unit is already operating in the controlled mode, the claim language should be amended to reflect such.  For example: “supplying power … in accordance with a power plant reference, and wherein the at least one other power generating unit is operated in a controlled mode with a curtailed power set-point in response to the power plant reference being set below an available park capacity.”  Clarification is required.
Regarding claims 18-20, Applicant recites controller, power plant, and computer program, respectively, each being configured to implement the method of claim 2.  Examiner notes that these claims substantially mirror the language of claim 2.  As such, the rejection of claim 2 (found above) applies, mutatis mutandis, to the subject matter recited in claims 18-20.
Due to the overwhelming number of §112 issues that remain present within the claims, Examiner is unable to provide an evaluation of the claims based on prior art at this time.  References considered to be relevant at this time will be included and discussed, as appropriate, in the Conclusion section at the end of this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832